                                      Case 3:20-cv-06382-VC Document 4 Filed 09/11/20 Page 1 of 2



                               1    NICHOLAS J. BOOS (SBN 233399)
                                    nboos@maynardcooper.com
                               2    CORBAN J. PORTER (SBN 270115)
                                    cporter@maynardcooper.com
                               3    MAYNARD COOPER & GALE, LLP
                                    Transamerica Pyramid Center
                               4    600 Montgomery Street, Suite 2600
                                    San Francisco, California 94111
                               5    Telephone:    (415) 646-4700
                                    Facsimile:    (205) 254-1999
                               6
                                    Attorneys for Defendant GENERAL INSURANCE COMPANY
                               7    OF AMERICA

                               8
                                                               UNITED STATES DISTRICT COURT
                               9
                                                            NORTHERN DISTRICT OF CALIFORNIA
                              10

                              11    ATHENA STANFORD, an individual,                       Case No. 3:20-cv-06382-DMR

                              12                                  Plaintiff,              DEFENDANT GENERAL INSURANCE
                                                                                          COMPANY OF AMERICA’S DEMAND
                              13            v.                                            FOR JURY TRIAL

                              14    GENERAL INSURANCE COMPANY OF
Transamerica Pyramid Center
Maynard Cooper & Gale LLP




                                    AMERICA (A SAFECO Company), a New
  San Francisco, CA 94111




                              15    Hampshire corporation; SAFECO INSURANCE
                                    COMPANY OF AMERICA, a New Hampshire
      (415) 646-4700




                              16    corporation; LIBERTY MUTUAL
                                    INSURANCE COMPANY, a Massachusetts
                              17    corporation; and DOES 1-100;

                              18                                  Defendants.

                              19

                              20           Defendant General Insurance Company of America hereby demands a trial by jury on all

                              21   issues in this action in accordance with the Federal Rules of Civil Procedure.

                              22
                                   Dated: September 11, 2020                              MAYNARD COOPER & GALE LLP
                              23

                              24                                                          /s/ Corban J. Porter
                                                                                   By:         NICHOLAS J. BOOS
                              25                                                               CORBAN J. PORTER
                              26                                                          Attorneys for Defendant GENERAL
                                                                                          INSURANCE COMPANY OF AMERICA
                              27

                              28

                                    {05564184.1}
                                        DEFENDANT GENERAL INSURANCE COMPANY OF AMERICA’S DEMAND FOR JURY TRIAL
        Case 3:20-cv-06382-VC Document 4 Filed 09/11/20 Page 2 of 2



 1                                         PROOF OF SERVICE

 2   STATE OF CALIFORNIA                           )
     COUNTY OF SAN FRANCISCO                       )
 3
            I am employed in the County of San Francisco, State of California. I am over the age of
 4   21 and am not a party to the within action. My business address is Maynard, Cooper & Gale,
     LLP, 600 Montgomery Street, Suite 2600, San Francisco, California 94111. On the date indicated
 5   below, I served the foregoing document described as:

 6              DEFENDANT GENERAL INSURANCE COMPANY OF AMERICA’S
                             DEMAND FOR JURY TRIAL
 7
     on the interested parties in this action by placing: [ ] the original document - OR- [X] a true and
 8   correct copy thereof enclosed in sealed envelopes addressed as follows:

 9                                    Janine C. Ogando (SBN 165625)
                                        OGANDO LAW OFFICES
10                                             47 Muth Drive
                                          Orinda, California 94563
11                                          Tel: (925) 858-9401

12                                 Attorneys for Plaintiff, Athena Stanford

13   [X]     BY E-MAIL OR ELECTRONIC TRANSMISSION: Based on a court order or an
     agreement of the parties to accept service by e-mail or electronic transmission, I caused the
14   documents to be sent from email address bday@maynardcooper.com to the persons at the e-mail
     addresses listed below. I did not receive, within a reasonable time after the transmission, any
15   electronic message or other indication that the transmission was unsuccessful.

16           I declare that I am employed in the office of a member who has been admitted to the bar
     of this Court at whose direction the service was made. I declare under penalty of perjury under
17   the laws of the State of California that the foregoing is true and correct.

18           Executed on September 11, 2020, in San Francisco, California.
19

20
                                                   Brian Day
21

22

23

24

25

26

27

28

      {05564184.1}                                     2
           DEFENDANT GENERAL INSURANCE COMPANY OF AMERICA’S DEMAND FOR JURY TRIAL
